UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) (X)QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2014 OR ( )TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-13984 BROOKLYN CHEESECAKE & DESSERTS COMPANY, INC. (Exact name of registrant as specified in its charter) New York13-3832215 (State or other jurisdiction of(I.R.S. Employer incorporation or organization)Identification Number) 12540 Broadwell Road, Suite 1203,Milton, GA 30004 (Address of principal executive offices) (678) 871-7457 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the proceeding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large Accelerated filer Accelerated filer Non-accelerated filer (do not check if a smaller reporting company) Smaller reporting companyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo X As of November 14, 2014, there were9,963,418 shares of the registrant’s common stock, par value $0.025 per share, outstanding. INDEX PART I. FINANCIAL INFORMATION Item 1.Financial statements: Balance Sheets as of September 30, 2014 (unaudited) and December 31, 2013 1 Statements of Operations for the nine and three months ended September 30, 2014 and 2013 (unaudited) 2 Statements of Cash Flows for the nine months ended September 30, 2014 and 2013 (unaudited) 3 Notes to Financial Statements (unaudited) 4 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3.Quantitative and Qualitative Disclosures about Market Risk 9 Item 4Controls and Procedures 10 PART II. OTHER INFORMATION Item 1.Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mine Safety Disclosure 11 Item 5. Other Information 11 Item 6. Exhibits 12 SIGNATURES 13 PART I. FINANCIAL INFORMATION Item 1. Financial statements BROOKLYN CHEESECAKE & DESSERTS COMPANY, INC. BALANCE SHEETS September 30, 2014 December 31, 2013 (Unaudited) ASSETS Current assets: Cash $ 1,078 $ Accounts receivable – related party Total current assets Other assets: Trademark, net of amortization Total other assets Total assets LIABILITIES AND STOCKHOLDERS' (DEFICICIENCY) Current liabilities: Accounts payable $ $ Accrued expense Advances payable – stockholder Total current liabilities Stockholders' (deficiency): Preferred stock $.001 par value, authorized 5,000,000 shares, none issued - - Common stock, $.025 par value, authorized 75,000,000 shares, issued and outstanding 1,139,284 shares Additional paid in capital Accumulated deficit ) ) Total stockholders’ (deficiency) ) ) Total liabilities and stockholders’ (deficiency) $ $ (1) Derived from Audited Financial Statements. See notes to unaudited financial statements. 1 BROOKLYN CHEESECAKE & DESSERTS COMPANY, INC. STATEMENTS OF OPERATIONS (UNAUDITED) Nine Months Three Months Ended September 30 Ended September 30 Licensing fees – related party $ Selling, general and administrative expenses Net loss $ ) $ ) $ ) $ ) Earnings per common share: Basic and diluted: $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding See notes to unaudited financial statements. 2 BROOKLYN CHEESECAKE & DESSERTS COMPANY, INC. STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30 Operating activities: Net (loss) $ ) $ ) Amortization Changes in operating assets and liabilities: Accounts receivable – related party ) ) Accounts payable Accrued expenses ) ) Net cash used in operating activities ) ) Financing activities: Advances from stockholder Net cash provided by financing activities Net increase in cash and cash equivalents 0 0 Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures: Cash paid during the year for: Taxes: $
